          Case 1:20-cv-00713-NONE-SAB Document 14 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   INDEPENDENT PHYSICIANS                               Case No. 1:20-cv-00713-NONE-SAB
     ASSOCIATES MEDICAL GROUP, INC.,
12
                     Plaintiff,                           ORDER SETTING BRIEFING SCHEDULE
13
             v.
14
     IRONSHORE SPECIALTY INSURANCE
15   COMPANY,

16                   Defendant.

17

18          On May 21, 2020, Independent Physicians Associates Medical Group, Inc. (“Plaintiff”)

19 filed this action against Ironshore Specialty Insurance Company (“Defendant”). A scheduling
20 conference was set for October 17, 2020. Counsel James Lowe appeared for Plaintiff and

21 counsel Jennifer Mathis and Michael Cassata appeared for Defendant. The parties request that

22 no scheduling order issue at this time and that a briefing schedule be set for motions for

23 summary judgment to be filed. The Court will issue a briefing schedule, however, no hearing on

24 the motion will be set at this time and the matter will be deemed submitted upon the filing of or

25 expiration of the deadline to file a reply brief, whichever occurs first.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.      Any motion for summary judgment shall be filed on or before March 19, 2021;

28          2       Opposition to a filed motion for summary judgment shall be filed on or before


                                                      1
         Case 1:20-cv-00713-NONE-SAB Document 14 Filed 11/17/20 Page 2 of 2


 1                  April 19, 2021;

 2          3.      Replies, if any, shall be filed on or before May 3, 2021; and

 3          4.      No hearing on the motion for summary judgment will be set at this time.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        November 17, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
